

116 HR 1130 IH: Secure Our Systems Against China’s Tactics Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1130IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo preserve national security by providing guarantees to investors for investments in businesses at risk of predatory economic tactics by the Communist Party of the People’s Republic of China, and for other purposes.1.Short titleThis Act may be cited as the “Secure Our Systems Against China’s Tactics Act” or the “SOS ACT Act”.2.Sense of CongressIt is the sense of Congress that—(1)while the United States is committed to promoting cultural and technological exchange with other countries, it is our responsibility to protect the United States when channels for such exchange are exploited by adversaries; and(2)the People’s Republic of China consistently seeks to exploit those channels, not only in its theft of intellectual property but also in its manipulation of lawful acquisition of companies in the United States in ways that directly support its military objectives and threaten those of the United States.3.Guarantees(a)In generalThe Secretary of the Treasury is authorized to make guarantees to investors to cover up to 50 percent of the costs of an investment in an eligible business made during the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))).(b)Criteria for awarding guarantees(1)In generalIn making guarantees pursuant to subsection (a), the Secretary of the Treasury shall, in consultation with the Secretary of Defense and the Secretary of Commerce, establish criteria to award guarantees to investors.(2)National security interestIn establishing the criteria under paragraph (1), the Secretary of the Treasury shall, in consultation with the Secretary of Defense and the Secretary of State, determine which eligible businesses should be prioritized based on the objectives of the 2018 National Defense Strategy.(3)Report requiredNot later than 15 days after the date of the enactment of this Act, the Secretary of the Treasury, the Secretary of Defense, and the Secretary of Commerce shall jointly submit to Congress a report outlining the criteria established under paragraph (1).(c)FundingIn carrying out this section, the Secretary of the Treasury shall redirect, from the funds available under section 4003(b)(4) of the CARES Act (Public Law 116–136), $10,000,000,000 to fund the guarantees under subsection (a).(d)DurationThe Secretary of the Treasury may make the guarantees authorized under subsection (a) during the period beginning on the date of the submission of the report required under subsection (b)(3) and ending on the date that is 1 year after the date of the enactment of this Act.(e)LimitationsWith respect to an investment guaranteed under this section by an investor in an eligible business, if such business fails—(1)such investor may only receive monetary compensation for up to 3 years after the last day of the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))), if the reason for the failure of such business is reasonably related to issues stemming from COVID–19; and(2)the Secretary of the Treasury shall determine how much money such investor may recover and whether such investor may recover money before or after the liquidation of such business.(f)Eligible business definedIn this section, the term eligible business means a company that—(1)incurred losses as a result of COVID–19; (2)advances a national security interest; and (3)is susceptible to being purchased by an entity from, associated with, or located within China (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))). 